OPINION
LLOYD TATUM, Special Judge.
The defendant, Charles L. Stanley, was convicted of driving while intoxicated. He was sentenced to a term of 11 months and 29 days in the County Jail, all of which was suspended but 20 days. A fine of $250.00 was imposed and his driver’s license was suspended for one year. He was also ordered to obtain alcohol treatment. In his only issue, he states that the punishment imposed is excessive. After considering this issue, we modify and affirm the judgment.
On May 28, 1985, at approximately 11:30 P.M., Officer David A. White observed the defendant driving his automobile on Interstate 24 in Davidson County. The defendant’s automobile was weaving so the officer stopped it. The defendant was not well balanced, his eyes were red, his face was flushed, and his speech was slurred. He could not recite the alphabet properly and swayed when he walked the line. He could not properly perform field sobriety tests.
The defendant was 56 years of age and has been a truck driver for 31 years. He had never been previously arrested for driving while intoxicated or any other offense. At trial, he denied that he was under the influence of an intoxicant when arrested but admitted that he drank from 3 to 5 mixed drinks that evening. The defendant was not involved in an accident and there was no other aggravation of the offense.
In assessing sentence, the trial court stated that he did not believe the defendant’s testimony under oath. The trial judge also stated, “You’ve got to consider what could have happened.” The trial judge emphasized that an accident could have occurred. These are the only considerations articulated by the trial judge in assessing punishment.
The State asserts that a defendant convicted of driving while intoxicated is not entitled to the de novo review by this court as required by T.C.A. § 40-35-402(d). The *688State cites no authority for this proposition except for the aforesaid code section. We have reexamined this code section, and find no exception applicable to cases of driving while under the influence of intoxicants. We therefore hold that pursuant to § 40-35-402(d), we must conduct a de novo review on the record of the issues without a presumption that the determination made by the trial court is correct. Our review is subject to the provisions of T.C.A. § 55-10-403, which contains penalty provisions for those convicted for driving while intoxicated. State v. Lowe, 661 S.W.2d 701 (Tenn.Crim.App.1983).
After considering this case de novo and the facts above summarized, we conclude that the jail sentence of 11 months and 29 days is appropriate for deterrent purposes. However, we hold that all of this sentence should be suspended except for 48 hours. The defendant will remain on probation for 11 months and 29 days.
In view of the circumstance that this is a first offense and the other considerations above mentioned, including the fact that the defendant is a professional truck driver, we find that the defendant should be granted a restricted driver’s license to permit him to continue working. T.C.A. § 55-10-403(d)(l). We concur with the trial court’s judgment with regard to the amount of the fine and in all other respects.
As modified, the judgment of the trial court is affirmed.
DUNCAN and CORNELIUS, JJ., concur.